[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

EXHIBIT 10.56

CO-PROMOTION AGREEMENT

This Co-Promotion Agreement (this “Agreement”) is made and entered into
effective as of January 28, 2011, by and between MAP Pharmaceuticals, Inc., a
Delaware corporation having an address at 2400 Bayshore Parkway, Suite 200,
Mountain View, California 94043 (“MAP”), and ALLERGAN USA, Inc., a Delaware
corporation having an address at 2525 Dupont Drive, Irvine, California 92612
(“ALLERGAN”). MAP and ALLERGAN are sometimes referred to herein individually as
a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, ALLERGAN and MAP have entered into a Collaboration Agreement dated
January 28, 2011 (the “Collaboration Agreement”);

WHEREAS, the Collaboration Agreement grants ALLERGAN certain co-exclusive rights
to Commercialize Product to Physician Targets for use in the Field in the
Territory; and

WHEREAS, the Parties desire for MAP and ALLERGAN to Commercialize Product to
Physician Targets for use in the Field in the Co-Promotion Territory pursuant to
the terms and conditions of this Agreement and the Collaboration Agreement.

NOW, THEREFORE, in consideration of the foregoing promises and the mutual
representations, warranties, covenants and agreements contained herein and in
the Collaboration Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE 1

DEFINITIONS

1.1    Definitions.  All capitalized terms not otherwise defined herein shall
have the meaning given to them in the Collaboration Agreement. The following
terms shall have the meanings set forth next to them when used in this
Agreement:

(a)    “Co-Promotion Territory” means the United States of America.

(b)    “DDMAC” means the Division of Drug Marketing, Advertising and
Communication of the FDA.

(c)    “Deficiency” means, for any Deficient Quarter, with respect to the
applicable Party, the percentage calculated using the following formula:
((A-B)/A), where A is the minimum number of PDEs assigned to such Party under
the Collaboration Agreement or any then-current, mutually agreed upon
Commercialization Plan for such Calendar Quarter, and B is

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

the number of PDEs actually delivered by the Sales Force of such Party during
such Calendar Quarter.

(d)    “Deficient Quarter” means, with respect to a Party, the Calendar Quarter
during which the Sales Force of such Party delivered fewer PDEs than the minimum
number of PDEs assigned to such Party for such Calendar Quarter under the
Collaboration Agreement or any then-current, mutually agreed upon
Commercialization Plan.

(e)    “FD&C Act” means the United States Food, Drug and Cosmetic Act, as
amended from time to time (21 U.S.C. Section 301 et seq.), together with any
rules and regulations promulgated thereunder.

(f)    “Initial Three-Year Period” means the three (3) year period immediately
following First Commercial Sale.

(g)    “Labeling” means (i) the FDA full prescribing information for Product in
the Field, including any required patient information, and (ii) all labels and
other written, printed or graphic matter upon any container, wrapper or any
package insert or outsert utilized with or for Product in the Field.

(h)    “PDMA” means the Prescription Drug Marketing Act of 1987, as amended from
time to time, together with any rules and regulations promulgated thereunder.

(i)    “Promotion Related Activities” means lunches, snacks, dinners,
entertainment, or medically related gifts for health care professionals with
prescribing authority used to promote Product to such persons. For purposes of
this Agreement, Promotion Related Activities expressly excludes conference or
convention participation, continuing medical education programs, grants, paid
speaker programs, symposiums and entertainment.

(j)    “Samples” means quantities of Product given to authorized medical
professionals for no or minimal consideration as part of the marketing,
advertising and promotion of Product.

(k)    “Training Materials” means the items the JCC develops or approves after
the Effective Date to train persons to promote Product in the Co-Promotion
Territory.

ARTICLE 2

CO-PROMOTION RIGHTS AND OBLIGATIONS

2.1    Co-Promotion Right.  As set forth herein and in the Collaboration
Agreement, the Parties have the right and obligation to jointly Commercialize
Product to Physician Targets for use in the Field in the Co-Promotion Territory.

2.2    Performance.  The Parties, through the JCC, will be responsible for the
day-to-day Commercialization activities for Product to Physician Targets for use
in the Field in the Co-Promotion Territory. Subject to the terms of this
Agreement and the Collaboration Agreement, the Parties shall have the right and
responsibility to field personnel and take actions related to

 

2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Commercializing Product to Physician Targets for use in the Field in the
Co-Promotion Territory during the Term, including the following:

(a)    Each Party shall perform its respective obligations under this Agreement,
the Collaboration Agreement and the Commercialization Plan.

(b)    Following receipt of Regulatory Approval of the Initial Indication in the
Co-Promotion Territory, each Party shall use its Commercially Reasonable Efforts
to Commercialize Product to Physician Targets in the Field in the Co-Promotion
Territory and shall fulfill its obligations under this Agreement and the
Collaboration Agreement. The Parties shall deploy each of their respective Sales
Forces in an effort to Commercialize Product to Physician Targets in the Field
in the Co-Promotion Territory in accordance with the Commercialization Plan in
effect from time to time, the directions of the JCC, and the terms of this
Agreement and the Collaboration Agreement.

(c)    Exhibit A to this Agreement sets forth the calculations of the following
items which shall be incorporated into the initial Commercialization Plan:
minimum Calendar Quarter PDE requirements; PDE Rate; Calendar Quarter PDE
expenses at PDE minimums; and Calendar Quarter PDE caps. Upon mutual written
agreement of the Parties, the items and calculations may be adjusted for
purposes of preparing any new Commercialization Plans. In no event shall a Party
be entitled to include as a Shared Expense or in the calculation of Net Sales,
or otherwise be entitled to reimbursement for, any PDE Cost amount in excess of
the Calendar Quarter PDE caps set forth on Exhibit A (as may be amended from
time to time). Upon the adjustment of the PDE ratios as provided in the
definition of “PDE”, the Parties shall mutually agree upon appropriate and
equitable adjustments in the calculations of the items on Exhibit A to reflect
such changes.

(d)    In implementing the obligations contained in this Agreement, each Party
shall [***] (which shall not be inconsistent with the Commercialization Plan,
this Agreement and the Collaboration Agreement, and provided that neither Party
will utilize any Promotional Materials not approved by the JCC) in which it
promotes and Details (including any expenditure of funds in connection
therewith) Product in the Co-Promotion Territory.

(e)    Neither Party shall distribute or have distributed any information that
bears the name or logo of the other Party without the prior approval of the
other through the JSC or the JCC, which approval shall not be unreasonably
withheld, conditioned or delayed.

2.3    Joint Commercialization Activities.  Subject to the requirements set
forth in the Collaboration Agreement and the then-current Commercialization
Plan, each Party shall be responsible for performing Commercialization
activities as described below:

(a)     Commercialization Plan.  In addition to those items set forth in
Article 6 of the Collaboration Agreement and subject to the minimum obligations
set forth herein and in the Collaboration Agreement, the Commercialization Plan
shall specify with respect to Commercialization to Physician Targets for use in
the Field in the Co-Promotion Territory:

i.    Promotional Materials to be used;

 

3

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ii.    Subject to the minimum requirements set forth herein and in the
Collaboration Agreement, the number of PDEs that each Party and each respective
Sales Force representative must perform in each Calendar Year;

iii.    Detailing strategy and obligations of the Parties on a Calendar Year
basis, including (a) the “call plan” size (i.e., the number of Physician Targets
to be called on by each Sales Force representative); (b) identification and
prioritization of Physician Targets by deciles; (c) reach and frequency
expectations for the Physician Targets in each Calendar Period; and (d) the
number and position of PDEs for Product to be performed in each Calendar Year;

iv.    the reporting obligations of the Parties and their Sales Force
representatives with respect to the performance of their Commercialization
activities under this Agreement, including the recording of Detailing activity
by Sales Force representatives, the review by Sales Force representatives of the
activities of their counterparts on the other Party’s Sales Force, and the
hardware, software and other information technology to be used therefor;

v.     sales forecasts for Product on a Calendar Quarter basis (or more
frequently if so determined by the Parties);

vi.    compensation packages for sales representatives including incentive
compensation;

vii.    Product pricing strategy and managed care and reimbursement plans;

viii.   budget for such activities; and

ix.    such other plans relating to Commercialization as the Parties deems
necessary or appropriate.

(b)    Sales Forces.  The Commercialization Plan will set forth in reasonable
detail all material matters related to Sales Force activities with respect to
Product to Physician Targets in the Field in the Co-Promotion Territory. Subject
to and in accordance with the provisions of this Agreement, the Collaboration
Agreement and the Commercialization Plan, each Party shall:

i.    be solely responsible for recruiting, hiring, managing, maintaining,
disciplining, firing, compensating (including paying for all benefits, wages,
special incentives, workers’ compensation, and employment taxes) and otherwise
controlling its respective Sales Force and for paying for any and all costs
associated with its Sales Force’s efforts;

ii.    provide the day-to-day management of its Sales Force, including, without
limitation, furnishing administrative support, financial resources, equipment,
and supplies, monitoring detail reporting and Sample accounting, and assuring
the Sales

 

4

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Force’s understanding and compliance with this Agreement, the Collaboration
Agreement, the Commercialization Plan and Applicable Laws;

iii.    utilize its Commercially Reasonable Efforts to deploy its Sales Force to
Commercialize to Physician Targets for use in the Field in the Co-Promotion
Territory during the Term, after Regulatory Approval has been received for the
Initial Indication for Product in the Field in the Co-Promotion Territory; and

iv.    for the avoidance of doubt, at all times be obligated to meet such
Party’s minimum obligations as set forth in the Collaboration Agreement.

(c)    Training.  The Parties shall establish procedures for jointly training
sales personnel and for preparation of Training Materials related to
Commercialization of Product to Target Physicians in the Field in the
Co-Promotion Territory. In addition, the Parties shall be responsible for
preparing all sales Training Materials with regard to Product to Physician
Targets for use in the Field in the Co-Promotion Territory, such training to
include a reasonable proficiency examination. Both Parties agree to utilize only
sales Training Materials that have been approved by each Party’s respective
legal and regulatory departments. Training shall include a home study period and
an initial classroom-setting training program, which shall include medical and
technical information about use of Product in the Field in the Co-Promotion
Territory. The Parties shall direct which personnel shall receive training on
the use of Product in the Field and which Party shall perform the training. Only
personnel who have passed the proficiency examination with a minimum [***]
proficiency are qualified to Commercialize Product to Physician Targets for use
in the Field in the Co-Promotion Territory. The Parties shall share training
costs as set forth in the Collaboration Agreement. The Parties acknowledge that
their respective Sales Forces must be trained, qualified and ready to launch,
Commercialize and Detail Product to Physician Targets for use in the Field in
the Co-Promotion Territory on the date of launch as specified in the
then-current Commercialization Plan; provided that such date shall be no later
than the date specified for such Party in the Collaboration Plan.

(d)    Sales Force Meetings.  The Parties will work together to coordinate the
timing and location of Sales Force meetings regarding Product. The Parties shall
have at least one (1) joint national sales meeting per Calendar Year. If such
national sales meeting involves products other than Product, ALLERGAN shall not
have the right to participate in those sections that specifically relate to the
other MAP products, and MAP shall not have the right to participate in those
sections that specifically relate to the other ALLERGAN products. The Parties
shall share Sales Force meeting costs as set forth in the Collaboration
Agreement.

(e)    Sales Territories.  The sales territories, sales districts, and sales
regions for the [***] sales territories, sales districts and sales regions for
[***]. If [***] its territories, sales districts or sales regions [***] shall in
good faith consider the [***], but shall not be obligated to [***] for each
state, territory, possession and protectorate within the [***].

(f)    Samples.  The Parties shall determine the appropriate level of and
process for Product sampling. MAP shall supply all Samples, the costs and
expenses of which are included in Shared Expenses, subject to the provisions of
the Collaboration Agreement. Each

 

5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Party will transport, store, handle and distribute all Samples, as may be
determined by the Parties, in compliance with Applicable Laws and with the
procedures established by the JCC.

(g)    Compensation.

i.    Each Party shall use its Commercially Reasonable Efforts to ensure that
variable pay components of its compensation structure, including but not limited
to incentives (“Incentive Compensation”), for its Sales Force with
responsibility for Commercializing Product are consistent with practices used
for other similar products. To facilitate the determination of Product
incentives, the Parties will work together to coordinate annual sales plans.

ii.    In furtherance of and without limiting the foregoing, MAP shall allocate
[***] of Sales Force Incentive Compensation to Product for the shorter of [***],
and [***].

iii.    Notwithstanding anything contained in this Agreement or in the
Collaboration Agreement, ALLERGAN will allocate [***] of ALLERGAN Sales Force
Incentive Compensation to Product [***].

(h)    Promotion of Other Products.  Subject to the provisions of this
Agreement, while this Agreement is in effect, each Party has the right to have
its Sales Force Detail products other than Product in any detail positions not
reserved by the Parties for Product. [***].

(i)    Product Complaints.  The Parties will establish appropriate procedures
for handling and reporting of Product complaints.

(j)    Medical Inquiries.  The Parties will establish appropriate procedures for
dealing with medical inquiries related to Product.

(k)    Managed Care.  The Parties shall coordinate activities with respect to
Product across managed care market segments in the Field in the Co-Promotion
Territory including: (i) contract strategy, (ii) contract creation;
(iii) government reporting, rebate processing, calculations and pricing
schedules; (iv) contract compliance, monitoring and audits; (v) contract
administration and claims processing; and (vi) all other matters related to
managed care. [***] to Detail or otherwise Commercialize Product to any
Physician Targets or to any contracting agents, medical directors, formulary
decision makers, benefit managers, or administrators (even if such persons are
health care professionals legally authorized to prescribe Product) of a managed
care organization (e.g., health maintenance organization, prescription benefits
manager, insurance company, or similar entity), government-funded insurance or
medical program, or employer. All Product Commercialization and contracting
activities with managed care entities will be conducted by the designated Party.

(l)    Conflicts Between Agreements.  For the avoidance of doubt and
notwithstanding any provision contained herein, in the Collaboration Agreement,
or in the then-applicable Commercialization Plan, the minimum obligations set
forth in any Commercialization

 

6

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Plan shall equal or exceed the minimum obligations of the Parties, respectively,
set forth in this Agreement and the Collaboration Agreement, unless expressly
agreed upon in a written document signed by both Parties. In the event of any
discrepancy between this Agreement and the Collaboration Agreement, on the one
hand, and any Commercialization Plan, on the other, the terms and conditions of
this Agreement and the Collaboration Agreement (taking into account the
provisions of Section 7.1 hereof) shall control.

2.4    Consequences of Failure to Perform Required PDEs.

(a)    Detail Deficiencies.  For any Deficient Quarter or Deficient Quarters in
which a Party’s Sales Force delivers fewer than [***] of the minimum PDEs
assigned to it under the Collaboration Agreement or in the then-current,
mutually agreed upon Commercialization Plan for such Calendar Quarter or
Calendar Quarters:

i.    If a Party fails to perform at least [***]of the aggregate minimum
required PDEs for Product for the then-current Calendar Quarter, but performs at
least [***] of such required PDEs, then the Party shall be entitled to carry
such PDE Deficiencies forward to the following Calendar Quarter. Deficiencies
that are carried forward to the next Calendar Quarter shall be included in the
calculation of the PDEs assigned in the successive Calendar Quarters, until
satisfied in full.

ii.    If a Party fails to perform at least [***] of the aggregate minimum
required PDEs for Product for the then-current Calendar Quarter, then the other
Party shall be entitled to a credit equal to the difference between [***] of the
minimum required PDEs and the actual PDEs performed, such number of PDEs then
multiplied by [***], which shall be credited to the other Party’s share of
Distributable Profit or Distributable Loss.

(b)    If either Party is more than [***] Deficient in [***], then such Party
will be deemed to have not used Commercially Reasonable Efforts in
Commercializing Product and the other Party shall have the right to terminate
this Agreement and the Collaboration Agreement upon written notice; provided,
that any such termination shall not affect the right of the Party terminating
the Agreement from pursuing any and all other remedies that may be available to
it.

(c)    Each Party shall be entitled to audit the records of the other Party (as
well as the records of the other Party’s subcontractors) to verify such other
Party’s delivery of PDEs under this Agreement pursuant to the audit provisions
of the Collaboration Agreement.

2.5    Promotional Materials.

(a)    The Parties shall establish a tracking system for Promotional Materials
to ensure that all such Promotional Materials are accurately tracked and
submitted to the FDA. MAP will file all Promotional Materials with the FDA if,
and as required, by FDA regulations. According to the agreed Commercialization
Plan the JCC shall oversee the development and production of all written,
printed, electronic and graphic promotional materials including all product
labels and inserts to be used by the Parties. Both Parties agree to utilize only

 

7

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Promotional Materials that have been approved by each Party’s respective legal
and regulatory departments.

(b)    The Parties shall not create, develop or distribute any sales,
promotional content or other similar materials (including Labeling) relating to
Product for Commercialization to Target Physicians in the Field in the
Co-Promotion Territory except as set forth in this Section. All oral
communications that the Parties or its Sales Force has with Third Parties
relating to Product shall conform to the pre-approved talking points (which
shall be the same for the Sales Force of both Parties) as recommended by the JCC
and shall be subject to review by the JSC.

2.6    Cessation of Use of Materials.  If the Party responsible for Training
Material, Promotional Material or Samples informs the JCC in writing that a
Training Material, Promotional Material, or Sample may no longer be used or
distributed, each Party agrees that it will not allow its Sales Force to use or
distribute such Training Material, Promotional Material, or Sample after the
no-use date identified by the responsible Party in its notice.

ARTICLE 3

SALES AND EXPENSES

3.1    Sales and Distribution.  Through the JCC, the Parties will establish the
terms and conditions with respect to the Commercialization of Product to
Physician Targets for use in the Field in the Co-Promotion Territory, including,
without limitation, [***].

3.2    Sales Budget.  As set forth in the Collaboration Agreement, Sales Force
members shall be reimbursed at an FTE Rate equal to [***] per FTE, which amount
may be subject to change from time to time during the Term upon mutual agreement
of the Parties.

ARTICLE 4

OPERATING PROCEDURES

4.1    Exchange of Information.

(a)    Exchange of Information Generally.  Each Party shall provide the other
Party with such information as the other Party may reasonably request during the
Term in order to support the requesting Party’s Sales Force’s Commercialization
and Detailing of Product to Physician Targets for use in the Field in the
Co-Promotion Territory. During the Term and subject to the provisions of this
Agreement, each Party will provide the other with all information that the
disclosing Party reasonably deems significant and relevant to the
Commercialization and Detailing of Product to Physician Targets for use in the
Field in the Co-Promotion Territory within a reasonable time after such
information becomes known to the Party; provided, however, that such information
is not received from an independent Third Party under a confidentiality
obligation. The JCC shall establish reasonable procedures for monitoring of
Sales Force activities to ensure that each Party is complying with its
obligations under this Agreement.

 

8

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b)    Electronic Reporting.  The Parties shall utilize an electronic sales
force automation system for data collection and data management consistent with
industry standard practices to produce reports and analyses of their respective
Sales Force’s activities and Product performance with Physician Targets in the
Field in the Co-Promotion Territory. The Parties shall provide an electronic
call reporting system to each member of their respective Sales Force. The
deployed system shall be in compliance with Applicable Laws. Each Sales Force
member shall produce detailed electronic notes following each Detail. Each Sales
Force member shall be responsible for Detail planning and Detail routing, using
sales data to plan, monitor and measure territory performance, as well as
reporting useful marketing information obtained for Product in the Co-Promotion
Territory, [***]. Within thirty (30) days after the end of each calendar month,
the Parties will share reports summarizing Sales Force activity collected from
such electronic call reporting system(s) in the prior calendar month. Specific
reportable information shall at a minimum include: (i) total number of PDEs
reported for each Sales Force member, by month, by Calendar Quarter and
year-to-date; (ii) aggregate PDEs by month, by Calendar Quarter and year-to-date
to each unique member of Physician Targets; and (iii) roll-up of each Party’s
monthly, Calendar Quarter and year-to-date aggregate PDEs versus the monthly, by
Calendar Quarter and year-to-date goal as specified in the then-current
Commercialization Plan. Such information shall be reported in a Microsoft Excel
electronic file format or such other format as reasonably agreed by the Parties.

(c)    Other Reporting.  The Parties shall report to each other all information
necessary to permit each Party to make timely reports as required by any
governmental regulatory agency regarding Product. Each Party shall promptly
communicate to the other Party all comments, statements, requests and inquiries
of the medical profession or any other Third Parties relating to Product in the
Field in the Co-Promotion Territory that are out of the ordinary, or not covered
by the Labeling, of which such Party becomes aware. All responses to such
inquiries of the medical profession or such other Third Parties within the
Co-Promotion Territory shall be handled as designated by the JCC. The Parties
shall refer all medical inquiries concerning Product in the Field and all
quality complaints within the Co-Promotion Territory to a designated address
and/or telephone number agreed upon by the Parties.

4.2    Compliance.

(a)    The Parties shall conform their practices and procedures relating to
Commercializing and Detailing of Product in the Field in the Co-Promotion
Territory to policies and procedures, as determined by the JCC from time to time
(the “Policies”), but in no event less than the requirements of all applicable
Laws and guidelines, including the FD&C Act, the PDMA, the requirements of
DDMAC, the Federal Health Care Programs Anti-Kickback Law, 42 U.S.C.
1320a-7b(b), the Pharmaceutical Research and Manufacturers of America (“PhRMA”)
Code of Pharmaceutical Marketing Practices (the “PhRMA Code”) and the American
Medical Association (“AMA”) Guidelines on Gifts to Physicians from Industry (the
“AMA Guidelines”), as the same may be amended from time to time. Each Party
shall promptly notify the other Party of and provide the other Party with a copy
of any correspondence or other reports with respect to Commercializing,
Detailing and/or promotion of Product in the Field in the Co-Promotion Territory
submitted to or received from the U.S. Department of Health and

 

9

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Human Services or its components (including the FDA and the Office of the
Inspector General), PhRMA or the AMA relating to such Laws and guidelines.

(b)    The Parties shall in all material respects conform their practices and
procedures relating to educating the medical community in the Co-Promotion
Territory with respect to Product in the Field in the Co-Promotion Territory to
the Policies, the Accreditation Council for Continuing Medical Education
(“ACCME”) Standards for Commercial Support of Continuing Medical Education (the
“ACCME Standards”) and any applicable FDA regulations or guidelines, as the same
may be amended from time to time. Each Party shall promptly notify the other
Party of and provide the other Party with a copy of any correspondence or other
reports submitted to or received from the ACCME with respect to Product in the
Field in the Co-Promotion Territory relating to the ACCME Standards or such FDA
regulations or guidelines.

(c)    The Parties shall provide each member of its Sales Force (prior to
performance of services hereunder), with a copy of the then-current code of
ethics of the respective Party. The Parties shall ensure that each member of its
Sales Force acknowledges in writing receipt of, and will comply with, the
then-current code of ethics in performing services under this Agreement and the
Collaboration Agreement.

(d)    In connection with Commercialization and Detailing of Product hereunder,
neither Party nor any member(s) of their respective Sales Forces shall knowingly
make any false or misleading statement, or make any representation or warranty,
oral or written, to Third Parties, concerning Product that is inconsistent with,
or contrary to, the Labeling or Promotional Materials or that is disparaging to
Product, the other Party, or any of other Party’s Affiliates, officers,
directors or employees.

4.3    Independent Contractors.  For all purposes, and notwithstanding any other
provisions of this Agreement to the contrary, the legal relationship under this
Agreement of the Parties shall be that of independent contractors. It is further
understood and agreed that the Parties are engaged in the operation of their own
respective businesses, and neither Party is to be considered the agent of the
other Party for any purpose whatsoever. Neither Party will have any authority to
enter into any contracts or assume any obligations for the other Party nor make
any warranties or representations on behalf of that other Party.

ARTICLE 5

REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1    The Parties’ Representations and Warranties.  Each Party hereby
represents, warrants and covenants to the other Party that:

(a)    it is not debarred under the Generic Drug Enforcement Act of 1992 (the
“GDE Act”) and is in compliance with the provisions of the GDE Act;

(b)    while this Agreement is in effect, it will comply with the GDE Act, will
not become debarred under the GDE Act, and will not use in connection with this
Agreement the services of any person or entity debarred under the GDE Act;

 

10

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c)    upon request by the other Party, a Party will certify its compliance with
the GDE Act and this Section in writing to such other Party;

(d)    no employee or representative of a Party shall have any authority to bind
or obligate the other Party to this Agreement for any sum or in any manner
whatsoever, or to create or impose any contractual or other liability on the
other Party without the other Party’s authorized written approval.

5.2    MAP Representations, Warranties, and Covenants.  MAP represents, warrants
and covenants that:

(a)    MAP has or shall have at the time required the requisite personnel,
facilities, equipment, expertise, experience and skill to perform its
obligations hereunder and to render the services contemplated hereby;

(b)    MAP and its Sales Force shall perform the services in a professional,
timely, competent and efficient manner, and it and its Sales Force shall abide
by all Laws that apply to its and their performance;

(c)    any negligent or wrongful act or omission on the part of MAP’s Sales
Force (both individually and as a group) shall be deemed to be negligent or
wrongful acts or omissions of MAP. MAP shall notify ALLERGAN in writing as
promptly as practicable of any alleged negligent or wrongful acts or omissions
on the part of MAP’s Sales Force, and of any allegations of negligent or
wrongful acts or omissions made against ALLERGAN’s Sales Force; and

(d)    at the time MAP delivers Samples to ALLERGAN, MAP represents and warrants
to ALLERGAN that such Samples:

i.     comply in all material respects with the Product Specifications;

ii.    comply in all material respects with the FD&C Act;

iii.   are not products that have been adulterated or misbranded within the
meaning set forth in FD&C Act and any state or local law or regulation
substantially similar to FD&C Act;

iv.    are products that may be introduced into interstate commerce; and

v.     have been manufactured, packaged, stored, and shipped in conformity with
all applicable cGMP.

5.3    ALLERGAN Warranties and Covenants.  ALLERGAN warrants and covenants that:

 

11

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(a)    ALLERGAN has the requisite personnel, facilities, equipment, expertise,
experience and skill to perform its obligations hereunder and to render the
services contemplated hereby;

(b)    ALLERGAN and its Sales Force shall perform such services in a
professional, timely, competent and efficient manner, and it and its Sales Force
shall abide by all Applicable Laws that apply to its and their performance; and

(c)    any negligent or wrongful act or omission on the part of ALLERGAN’s Sales
Force (both individually and as a group) shall be deemed to be negligent or
wrongful acts or omissions of ALLERGAN. ALLERGAN shall notify MAP in writing as
promptly as practicable of any alleged negligent or wrongful acts or omissions
on the part of ALLERGAN’s Sales Force, and of any allegations of negligent or
wrongful acts or omissions made against MAP’s Sales Force.

5.4    Notice of Breach.  If, at any time, a Party is aware that it has
materially breached a representation, warranty or covenant under this Agreement,
the breaching Party will promptly notify the other Party of such material
breach.

5.5    Performance by Affiliates.  The Parties recognize that a Party may
perform some or all of its obligations under this Agreement through its
Affiliates.

5.6    DISCLAIMER OF ALL OTHER WARRANTIES.  THE WARRANTIES SET FORTH IN THIS
AGREEMENT AND THE COLLABORATION AGREEMENT ARE THE PARTIES’ ONLY WARRANTIES WITH
RESPECT HERETO AND ARE MADE EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS
OR IMPLIED, WHICH ARE HEREBY DISCLAIMED, INCLUDING ANY IMPLIED WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, OR OTHERWISE.

5.7    LIMITATION OF LIABILITY.  WITHOUT LIMITING THE PARTIES’ INDEMNIFICATION
OBLIGATIONS UNDER THE COLLABORATION AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL
DAMAGES (INCLUDING WITHOUT LIMITATION DAMAGES RESULTING FROM LOSS OF USE, LOSS
OF PROFITS, INTERRUPTION OR LOSS OF BUSINESS, OR OTHER ECONOMIC LOSS) ARISING
OUT OF THIS AGREEMENT OR WITH RESPECT TO A PARTY’S PERFORMANCE OR
NON-PERFORMANCE HEREUNDER.

ARTICLE 6

TERM AND TERMINATION

6.1    Term.  The term of this Agreement shall commence on the Effective Date
and continue until the earlier of (a) termination of the Collaboration Agreement
or (b) the date on which this Agreement is terminated pursuant to the provisions
herein (the “Term”).

6.2    Effect of Termination or Expiration.  Termination or expiration of this
Agreement in whole or in part shall not relieve the Parties of any amounts owing
between them

 

12

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

at the date termination or expiration. Upon termination or expiration of this
Agreement, ALLERGAN shall, at its sole expense and within thirty (30) days of
such termination or expiration, return to MAP all Promotional Materials and any
Samples of Product then in the possession of ALLERGAN and any of its Sales
Force; provided, however, that ALLERGAN shall be entitled to retain one (1) copy
of such Promotional Materials, (a) to the extent reasonably required to allow
ALLERGAN to carry out any remaining obligations under this Agreement or the
Collaboration Agreement or to exercise any of its rights that expressly survive
termination or expiration of this Agreement or the Collaboration Agreement, and
(b) for legal archival purposes and/or as may be required by Applicable Law. The
following provisions shall survive any termination or expiration of this
Agreement: Articles 1 and 7 and Sections 2.3(l), 5.6, 5.7 and 6.2.

ARTICLE 7

GENERAL PROVISIONS

7.1    Incorporation of Terms from the Collaboration Agreement.  This Agreement
forms an integral part of the Collaboration Agreement, and is incorporated into
the Collaboration Agreement. As a part of the Collaboration Agreement, this
Agreement is subject to all terms and conditions of the Collaboration Agreement.
Without limiting the generality of the foregoing, Article 6 and Article 18 of
the Collaboration Agreement each apply to this Agreement as if stated herein. In
the event of any contradictions or inconsistencies between the terms of this
Agreement and those of the Collaboration Agreement, the terms of the
Collaboration Agreement shall govern.

7.2    Addition of Canada to Territory.  The Parties acknowledge and agree that
if Canada becomes part of the Territory in accordance with the terms of the
Collaboration Agreement, the Parties or their respective Affiliates will enter
into a separate co-promotion agreement with respect to Canada, or amend this
Agreement to include terms that are specific to Canada and the Parties’ (or
their respective Affiliates’) obligations with respect to promotion of Product
in Canada, in accordance with the Collaboration Agreement.

 

13

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

In Witness Whereof, the Parties have as of the date first set forth above duly
executed this Agreement.

 

ALLERGAN USA, INC.     MAP PHARMACEUTICALS, INC. By:   /s/ David E.I. Pyott    
By:   /s/ Timothy S. Nelson Name:   David E.I. Pyott     Name:   Timothy S.
Nelson Title:   Chief Executive Officer     Title:   President and CEO

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT A

Calculations for Certain Items in Initial Commercialization Plan

 

      Allergan    MAP          

Minimum Calendar Quarter PDE Requirements

   [***]    [***]     

PDE Rates

   [***]    [***]     

Calendar Quarter PDE Expense at PDE Minimum

   [***]    [***]     

Calendar Quarter PDE Expense Cap

   [***]    [***]     

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.